    Case 4:21-cv-02609 Document 12 Filed on 08/22/21 in TXSD Page 1 of 66




               IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
                        HOUSTON DIVISION

JOHN HENRY RAMIREZ,                               §
    Plaintiff,                                    §
                                                  §
vs.                                               §
                                                  §    No. 4:21-cv-2609
BRYAN COLLIER, Executive Director,                §
Texas Department of Criminal Justice,             §    This is a Capital Case.
Huntsville, Texas,                                §
                                                  §    Mr. Ramirez is
BOBBY LUMPKIN, Director, Texas Department §            scheduled to be
of Criminal Justice, Correctional Institutions    §    executed on
Division, Huntsville, Texas,                      §    September 8, 2021.
                                                  §
DENNIS CROWLEY, Warden, Texas                     §
Department of Criminal Justice, Huntsville, Unit, §
Huntsville, Texas,                                §
                                                  §
      Defendants.                                 §



   SECOND AMENDED COMPLAINT PURSUANT TO 42 U.S.C. § 1983



                               Seth Kretzer
                               LAW OFFICE OF SETH KRETZER
                               9119 South Gessner, Suite 105
                               Houston, Texas 77074
                               Tel. (713) 775-3050
                               seth@kretzerfirm.com


                   Counsel for John Henry Ramirez, Plaintiff
     Case 4:21-cv-02609 Document 12 Filed on 08/22/21 in TXSD Page 2 of 66




                                 INTRODUCTION

1.   Plaintiff John Henry Ramirez is a devout Christian. He is also incarcerated at

     the Polunsky Unit of the Texas Department of Criminal Justice (“TDCJ”) under

     a sentence of death.

2.   The State of Texas intends to execute Mr. Ramirez by lethal injection on

     September 8, 2021, at the Walls Unit in Huntsville, Texas, under conditions

     that violate the First Amendment’s Free Exercise Clause and substantially

     burden the exercise of his religion in violation of the Religious Land Use and

     Institutionalized Persons Act of 2000 (“RLUIPA”), 42 U.S.C. § 2000cc, et seq.

3.   Through the requisite TDCJ administrative channels, Mr. Ramirez has

     requested the presence of his spiritual advisor, Pastor Dr. Dana Moore, in the

     execution chamber before and during his execution, and he has requested that

     Pastor More lay his hands upon him at the time of his death and pray verbally.

4.   The verbalization of prayer is a long-held and practiced tradition in Christianity

     in general. The vocalization of Scripture is also specific to the Protestant belief

     system to which Mr. Ramirez adheres.

5.   Mr. Ramirez’s request was denied. He has properly exhausted all

     administrative remedies available to him under institutional policy.

6.   On August 19, 2021, General Counsel for TDCJ, Ms. Kristen Worman,

     delivered a letter stating that the approved spiritual advisor will be prohibited


                                           1
     Case 4:21-cv-02609 Document 12 Filed on 08/22/21 in TXSD Page 3 of 66




     from touching Ramirez or vocalizing during the execution. That means that

     Pastor Moore will not be able to pray aloud. Pastor Moore will not be able to

     read or quote Scripture verbally. Because of this spiritual “gag order” that

     TDCJ is placing on Pastor Moore’s voice, Ramirez will not be able to hear the

     liturgy- or the Word- or the prayers- of his spiritual minister as he dies and

     departs this world.

7.   In other words, TDCJ is imposing an unholy Trinity of Constitutional

     violations; 1) vocal prayer by a spiritual minister is prohibited as a member of

     his Church and his flock is dying; 2) a pastor may not read Scripture from the

     Bible aloud to his dying parishioner, and 3) Ramirez will not be able to hear

     any of the spiritual words of comfort by his Church and minister, or the Word

     of God, or the Holy Scriptures, all banned by the Defendants.

8.   Relief is necessary to ensure that Mr. Ramirez is executed only in a manner that

     does not substantially burden the exercise of his religious beliefs and does not

     violate his rights under the Free Exercise Clause or RLUIPA.

                                 JURISDICTION

9.   This Court has jurisdiction under 42 U.S.C. §§ 2000cc-1, 28 U.S.C. §§ 1343,

     1651, 2201, and 2202, and under 42 U.S.C. § 1983.




                                         2
   Case 4:21-cv-02609 Document 12 Filed on 08/22/21 in TXSD Page 4 of 66




                                      VENUE

10. Venue lies in this Court under 28 U.S.C. § 1391 because Defendants maintain

    offices in the Southern District of Texas. Venue is also proper because the

    execution will occur in this district.

                                     PARTIES

11. Plaintiff John Henry Ramirez is incarcerated under a sentence of death at the

    Polunsky Unit of TCDJ in Livingston, Texas. He is scheduled to be executed

    September 8, 2021.

12. Defendant Bryan Collier is the Executive Director of TDCJ. He is being sued

    in his official capacity.

13. Defendant Bobby Lumpkin is the director of the Correctional Institutions

    Division of TDCJ. He is being sued in his official capacity. Mr. Lumpkin is the

    individual the trial court ordered to carry out the execution.

14. Defendant Dennis Crowley is the senior warden of the Huntsville Unit, which

    is the unit where executions take place. He is being sued in his official capacity.

    Because Mr. Crowley is the warden of the Huntsville Unit, he supervises

    executions in Texas.

                           FACTUAL BACKGROUND

15. For approximately five years, since 2016, Pastor Dr. Dana Moore has

    ministered to Plaintiff Ramirez. Pastor Moore is an ordained minister who leads


                                             3
   Case 4:21-cv-02609 Document 12 Filed on 08/22/21 in TXSD Page 5 of 66




    a congregation of roughly 200 people at Second Baptist Church in Corpus

    Christi, Texas. See https://2bc.org/about-us/. Dr. Moore is a graduate of Baylor

    University (B.A. in religion and history) and Southwestern Baptist Theological

    Seminary (Masters of Divinity and Ph.D. in Old Testament).

16. Pastor Moore and Plaintiff Ramirez have corresponded and visited over the

    years. Pastor Moore has guided Mr. Ramirez in his practice of his religious

    faith. See Exhibit 2, Affidavit of Pastor Moore. Ramirez is a member of Second

    Baptist Church. See Sillman, Daniel, “Can This Texas Pastor Lay Hands on an

    Inmate During Execution,” Christianity Today, (August 23, 2021) (online)

    (https://www.christianitytoday.com/news/2021/august/ramirez-execution-

    death-row-dana-moore-prayer-hands-touch.html).

17. Until April 2019, and consistent with longstanding tradition nationwide, TDCJ

    allowed TDCJ-approved chaplains in the execution chamber to guide persons

    being executed into the afterlife according to their religious beliefs. Between

    1982 and March 2019, Texas conducted 560 executions pursuant to this policy.

18. In March 2019, TDCJ refused inmate Patrick Murphy’s request that his

    Buddhist spiritual advisor accompany him in the chamber during the scheduled

    execution. See Murphy v. Collier, 139 S. Ct. 1475 (2019) (mem.). After TDCJ

    refused Murphy’s request, Murphy filed a request for a stay of execution in the




                                        4
   Case 4:21-cv-02609 Document 12 Filed on 08/22/21 in TXSD Page 6 of 66




    Supreme Court and sought to challenge TDCJ’s decision on equal protection

    and First Amendment grounds. See id.

19. On March 28, 2019, the Supreme Court granted a stay of execution and issued

    an order prohibiting TDCJ from carrying out the execution “pending the timely

    filing and disposition of a petition for a writ of certiorari unless the State

    permits Murphy’s Buddhist spiritual advisor or another Buddhist reverend of

    the State’s choosing to accompany Murphy in the execution chamber during

    the execution.” Murphy, 139 S. Ct. at 1475. Justice Kavanaugh wrote a

    concurring opinion in which he expressed the view that “the Constitution

    prohibits [the] denominational discrimination” of the then-existing TDCJ

    policy. Id. at 1475-76. Justice Kavanaugh observed that a potential remedy for

    this denominational discrimination would be to ban all spiritual advisors of any

    denomination from the chamber.

20. On April 2, 2019, TDCJ adopted another, revised execution procedure to

    provide that “TDCJ Chaplains and Ministers/Spiritual Advisors designated by

    the offender may observe the execution only from the witness rooms.” Ex. 1,

    Tex. Dep’t Crim. Just., Execution Procedure at 8 (Apr. 2019).

21. On April 21, 2021 TDCJ adopted a new protocol. Under this new protocol,

    the condemned may be accompanied into the execution chamber by their

    personal religious advisor, who may minister to the condemned prisoner during


                                        5
   Case 4:21-cv-02609 Document 12 Filed on 08/22/21 in TXSD Page 7 of 66




    the execution. TDCJ also requires that the advisors be verified and pass a

    background check.

22. For the past five years, since approximately 2016, Plaintiff Ramirez has

    received religious counseling and spiritual advice from his spiritual advisor,

    Pastor Dana Moore. Mr. Ramirez has asked Pastor Moore to be present at the

    time of his execution to pray with him and provide spiritual comfort and

    guidance in the final moments of his life. Pastor Moore has agreed to

    accompany Mr. Ramirez in the execution chamber when he is executed, to pray

    with him, and to help guide him into the afterlife. Pastor Moore needs to lay

    his hands on Mr. Ramirez in accordance with his and Mr. Ramirez’s faith

    tradition. This belief is set forth in the affidavit of Pastor Moore. Ex. 2,

    Declaration of Pastor Dana Moore.

23. Every minister of every faith in the world vocalizes his or her liturgy and

    prayers. But TDCJ has apparently amended its policies so as to impose a

    spiritual ‘gag order’ on religious advisors in the execution chamber.

24. The laying on of hands is a symbolic act in which religious leaders place their

    hands on a person in order to confer a spiritual blessing. This contact is

    necessary to bless and guide Mr. Ramirez at the moment of his death.

25. This practice has its basis in Christian scripture. The Apostle Philip’s preaching

    in Samaria where a mass of people “listened eagerly . . . believed . . . [and] were


                                          6
   Case 4:21-cv-02609 Document 12 Filed on 08/22/21 in TXSD Page 8 of 66




    baptized” (Acts 8:11, 12) Yet these new converts did not “receive the Holy

    Spirit” until after “Peter and John” came to Samaria from Jerusalem and “laid

    their hands on them” (8:17). Similarly, when Paul later baptized a group of

    Ephesian disciples, it was not until he “had laid his hands on them” that “the

    Holy Spirit came upon them” (Paul 19:1–6).

26. Already, TDCJ has in place specific protocols to take place prior to Pastor

    Moore’s entry into the Walls Unit. On August 26, 2021, Pastor Moore is

    scheduled to drive from his home in Corpus Christi to Huntsville to receive a

    nebulous “spiritual advisor training” at an office maintained by the Defendants

    at a shopping mall in that city.

27. On August 19, 2021, an attorney with the Texas Attorney General’s Office who

    has not made an appearance in the case sub judice (Ms. Leah O’Leary) sent an

    email to the undersigned counsel which reads:

    This email is to advise you that only Mr. Ramirez’s spiritual advisor will be
    permitted to attend the orientation. The orientation is not an open forum and
    attorneys will not be permitted to attend.

    Obviously, the undersigned was appointed to represent Ramirez, not Pastor

    Moore. But the State has made its point clearly: the security around this

    “orientation” is so strict that this citizen could not be accompanied by a lawyer

    even if requested to do so.




                                         7
   Case 4:21-cv-02609 Document 12 Filed on 08/22/21 in TXSD Page 9 of 66




28. Pastor Moore will undergo a rigorous screening process including being

    screened by a metal detector and having any items he carries with him screened

    by an X-ray. He will be required to remove his shoes and belt for inspection.

    Pastor Moore also is willing to undergo additional security screening, if

    necessary, in order to be present in the execution chamber and to have physical

    contact necessary to confer a spiritual blessing and offer audible prayers that

    Mr. Ramirez will hear, as Mr. Ramirez is executed.

29. On June 8, 2021, inquiry was made to Ms. Kristen Worman, TDCJ General

    Counsel, through email whether Ms. Worman and TDCJ had made a decision

    regarding the presence of Ramirez’s minister in the execution chamber and

    direct personal contact between the condemned and the pastor. See Ex. 3, E-

    mail correspondence with Ms. Kristen Worman, General Counsel for TDCJ.

30. On June 17, 2021, Ms. Worman responded via e-mail, stating that, pursuant to

    TDCJ policy, Pastor Moore would not be allowed to have direct, personal

    contact with Plaintiff Ramirez in the execution chamber. See Ex. 3.

31. Plaintiff Ramirez submitted an Offender Form I-60 “Offender Request to

    Official” to TDCJ on or about July 15, 2020. In the grievance, he requested that

    TDCJ allow Pastor Moore to be present in the execution chamber. He further

    requested that Pastor Moore be allowed to have direct, personal contact with

    him during the execution. See Ex. 4.


                                        8
   Case 4:21-cv-02609 Document 12 Filed on 08/22/21 in TXSD Page 10 of 66




32. Mr. Ramirez’s grievance was denied, and he filed an appeal of that denial. The

    appeal has yet to be decided, as best as anyone can tell. See Ex. 4.

33. More recently, on August 19, 2021, Ms. Worman sent a letter on official TDCJ

    letterhead. Pursuant TDCJ policy, the approved spiritual advisor will

    additionally be prohibited from vocalizing any audible spiritual prayers or

    scriptures during the execution. See Ex. 7.

                          PROCEDURAL HISTORY

34. John Henry Ramirez was convicted and sentenced to death in 2008 for the

    2004 killing of Pablo Castro in Nueces County, Texas. The Texas Court of

    Criminal Appeals (“TCCA”) affirmed the conviction and death sentence on

    direct appeal. Ramirez v. State, No. AP-76,100 (Tex. Crim. App., March 16,

    2011). In 2012, the TCCA denied state post-conviction relief, after evidentiary

    hearing and upon the trial court’s report and recommendation. Ex parte

    Ramirez, No. WR-72,735-03 (Tex. Crim. App., October 10, 2012). Mr.

    Ramirez timely filed a petition for writ of habeas corpus in the federal district

    court. The district court denied relief and a certificate of appealability. Ramirez

    v. Stephens, No. 2-12-CV-410 (S.D. Tex., June 10, 2015).

35. Mr. Ramirez filed a timely notice of appeal to the United States Court of

    Appeals for the Fifth Circuit. That court denied a request for certificate of




                                          9
   Case 4:21-cv-02609 Document 12 Filed on 08/22/21 in TXSD Page 11 of 66




    appealability on February 4, 2016. The Supreme Court denied a request for

    certiorari review on October 3, 2016.

36. The State of Texas set an execution date on February 2, 2017. On January 27,

    2017, Mr. Ramirez moved to substitute counsel and stay the execution date.

    This Court granted Mr. Ramirez’s motion on January 31, 2017. On August 20,

    2018, Mr. Ramirez filed a motion for relief from judgment in the United States

    District Court. The Court denied this motion on January 3, 2019. Mr. Ramirez

    appealed to the Fifth Circuit, which denied the request for a certificate of

    appealability on June 26, 2019. The Supreme Court again denied certiorari

    review, on March 2, 2020, and it denied rehearing on May 18, 2020.

37. The State of Texas set another execution date of September 9, 2020. In August

    2020, Mr. Ramirez filed a ‘spiritual advisor’ claim under Section 1983. This

    was assigned Southern District cause number 2:20-cv-205. A copy of this

    previous 1983 complaint is attached Exhibit 5.

38. Thereafter, Ramirez and the Texas Attorney General’s Office agreed to

    withdraw the death warrant in exchange for Ramirez’s withdrawal of then-

    pending civil litigation.

39. More specifically, the Attorney General’s Office and Ramirez reached bargain

    in which the state agreed to withdraw the execution date in exchange for




                                       10
   Case 4:21-cv-02609 Document 12 Filed on 08/22/21 in TXSD Page 12 of 66




    Ramirez’s agreement to non-suit without prejudice his section 1983 case and

    to dismiss a funding request under 18 U.S.C. § 3599(f).

40. The August 12, 2020 filing in the underlying habeas case is attached as Exhibit

    6, and reads in relevant part:

     On August 11, 2020, Ramirez’s counsel and AAG Morris reached
     agreement to 1) file an agreed motion to withdraw execution date and
     recall death warrant in the 94th Judicial District of Nueces County in
     exchange for 2) Ramirez filing a motion to non-suit without prejudice
     his recently filed Section 1983 suit in this Court; 2:20-cv-00205
     Ramirez v. Collier.

41. On August 14, 2020, Nueces County District Court Judge Bobby Galvan of the

    94th Criminal District Court withdrew the September execution date in an order

    in accord with the joint motion to cancel the execution. Subsequently, Ramirez

    withdrew his funding motion and filed a motion to non-suit with prejudice his

    matters pending in federal court.

42. On February 3, 2021 the State moved to set a new execution date, and on

    February 5, 2021, Judge Galvan signed an order setting an execution date for

    Mr. Ramirez of September 8, 2021.

43. As envisaged under the August 11, 2020 agreement, Ramirez filed a new

    funding request, and on July 13, 2021, Judge Ramos granted in part this motion

    for funding under 18 U.S.C. § 3599(f).




                                        11
   Case 4:21-cv-02609 Document 12 Filed on 08/22/21 in TXSD Page 13 of 66




44. Similarly, the current 1983 lawsuit is concordant with the August 11, 2020

    agreement that Ramirez would not be prejudiced to resurrecting his federal civil

    rights lawsuit on religious grounds.

                            CLAIMS FOR RELIEF

45. Mr. Ramirez re-alleges and incorporates by reference and the allegations

    contained in the previous paragraphs of this Complaint.

CLAIM ONE: FIRST AMENDMENT FREE EXERCISE OF RELIGION

46. The First Amendment requires that “Congress shall make no law . . . prohibiting

    the free exercise of” religion. U.S. Const., amend. I. Like the Establishment

    Clause, the Free Exercise Clause is binding on the states. See Cantwell v.

    Connecticut, 310 U.S. 296, 303 (1940) (holding that the protections of the Free

    Exercise Clause are incorporated by the Fourteenth Amendment against the

    States).

47. According to its April 2021 revised protocol, TDCJ no longer precludes TDCJ-

    approved spiritual advisors from entering the execution chamber. Further, in

    spite of this protocol, which does not address whether or not the spiritual

    advisor can have direct, personal contact with the condemned, Defendants have

    informed Mr. Ramirez that his spiritual advisor will not be allowed to be

    present at the moment of his execution and to confer a verbal spiritual blessing

    or consolation by prayer at the moment of his death via the laying on of hands


                                           12
   Case 4:21-cv-02609 Document 12 Filed on 08/22/21 in TXSD Page 14 of 66




    and praying audibly. In fact, the TDCJ has not indicated it will accede to Mr.

    Ramirez’s request that his requested spiritual advisor be allowed to be present

    at all in the execution chamber.

48. Many Baptist ministers see the laying on of hands as a vitally important

    affirmation by God’s people of their calling. This laying on of hands at the time

    of death is the affirmation of faith at the time between life and afterlife.

49. TDCJ s intent to deny Mr. Ramirez access spiritual counseling during the

    moments leading up to and including his execution as well as the direct

    personal contact and verbal audible praying violates his First Amendment

    rights under the Free Exercise clause and cannot be justified by a vague citation

    to illusory security concerns. Furthermore, TDCJ cannot demonstrate that its

    current security and screening protocols are inadequate, or that it could not

    address security concerns with further screening measures, to which Pastor

    Moore has indicated he is willing to submit.

50. TDCJ’s current policy with regard to the presence of spiritual advisors in the

    execution chamber burdens Mr. Ramirez’s free exercise of his Christian faith

    in the moments just prior to and including his execution. It burdens his free

    exercise of faith at his exact time of death, when most Christians believe they

    will either ascend to heaven or descend to hell—in other words, when religious

    instruction and practice are most needed. See, e.g., 2 Timothy 1:6, “For this


                                         13
   Case 4:21-cv-02609 Document 12 Filed on 08/22/21 in TXSD Page 15 of 66




    reason I remind you to kindle afresh the gift of God which is in you through the

    laying on of my hands.” This is the most important at the moment of his death.

    To Christians, the messages conveyed by God are known as the Word. The

    Word is God. (See John 1:1 “In the beginning was the Word, and the Word was

    with God, and the Word was God.” (King James).) The vocalization of prayers

    and exhortations are integral to the Christian faith. (See, e.g., John 1:23 (“He

    [John the Baptist] said, I am the voice of one crying in the wilderness, Make

    straight the way of the Lord, as said the prophet Esaias.” (King James).)

51. When a state hinders a prisoner’s ability to freely exercise his religion,

    reviewing courts must determine whether the law or policy is neutral and

    generally applicable. Church of the Lukumi Balbao Aye, Inc. v. Hialeah, 508

    U.S. 520, 531 (1993). If it is neutral and generally applicable, it can have an

    “incidental effect of burdening a particular religious practice.” Ibid. If it is not

    neutral and generally applicable, it must show a “compelling governmental

    interest” that is “narrowly tailored to advance that interest.” Ibid.

52. Here, TDCJ’s policy is not neutral. It is hostile toward religion, denying

    religious exercise at the precise moment it is most needed: when someone is

    transitioning from this life to the next. The policy is thus permissible only if it

    can survive strict scrutiny, which it cannot. Any argument that security

    concerns constitute a “compelling governmental interest” necessitating the


                                          14
   Case 4:21-cv-02609 Document 12 Filed on 08/22/21 in TXSD Page 16 of 66




    exclusion of Mr. Ramirez’s spiritual advisor from the execution chamber and

    preventing him from touching the condemned or praying audibly withers when

    subjected to strict scrutiny, as the Constitution requires.

53. As a federal judge in this district recently noted, when making fact-findings

    relevant to a recent challenge to TDCJ’s previous execution policy excluding

    all religious advisors from the execution chamber, “Speculative hypotheticals

    without evidentiary support do not create an unmanageable security risk.”

    Gutierrez v. Saenz, No. 1:19-cv-00185 (S.D. Tex. Nov. 24,2020), ECF Doc.

    124 at *29.

54. For these reasons, TDCJ’s amended policy precluding Mr. Ramirez’s spiritual

    advisor from being present at the moment of his execution and administering a

    final blessing via the laying on of hands and praying audibly, in accordance

    with Mr. Ramirez’s faith tradition, violates his rights under the First

    Amendment’s Free Exercise Clause.

            CLAIM TWO: THE RELIGIOUS LAND USE AND
           INSTITUTIONALIZED PERSONS ACT (“RLUIPA”)

55. Mr. Ramirez incorporates paragraphs 1-54, above.

56. Even if this Court finds that TDCJ’s policy does not violate Plaintiff Ramirez’s

    First Amendment rights, it should find that the policy violates RLUIPA.

    RLUIPA provides in part, “No government shall impose a substantial burden

    on the religious exercise of a person residing in or confined to an institution,”

                                         15
   Case 4:21-cv-02609 Document 12 Filed on 08/22/21 in TXSD Page 17 of 66




    unless the burden furthers “a compelling governmental interest,” and does so

    by “the least restrictive means.” RLUIPA “alleviates exceptional government-

    created burdens on private religious exercise.” Cutter v. Wilkinson, 544 U.S.

    709, 720 (2005).

57. Specifically, RLUIPA states:

     No government shall impose a substantial burden on the religious
     exercise of a person residing in or confined to an institution, as defined
     in section 1997 of this title, even if the burden results from a rule of
     general applicability, unless the government demonstrates that
     imposition of the burden on the person-(1) is in furtherance of a
     compelling governmental interest; and (2) is the least restrictive means
     of furthering that compelling interest.41 U.S.C. 2000cc-1(a)RLUIPA
     thus "alleviates exceptional government-created burdens on private
     religious exercise," without "elevat[ing] accommodation of religious
     observances over an institution's need to maintain order and safety.

     Cutter, 544 U.S. at 720.

58. “In RLUIPA, in an obvious effort to effect a complete separation from the First

    Amendment case law, Congress deleted reference to the First Amendment and

    defined the ‘exercise of religion’ to include ‘any exercise of religion, whether

    or not compelled by, or central to, a system of religious belief.’” Burwell v.

    Hobby Lobby Stores, 573 U.S. 682, 696 (quoting 42 U.S.C. § 2000cc-5(7)(A)).

    RLUIPA thus provides more “expansive protection” for religious liberty than

    the United States Supreme Court case law. Holt v. Hobbs, 574 U.S. 352, 358

    (2015).



                                        16
   Case 4:21-cv-02609 Document 12 Filed on 08/22/21 in TXSD Page 18 of 66




59. Prohibiting Mr. Ramirez from engaging in vitally important religious practices

    with a chaplain at the end of his life and including the moment of his death

    substantially burdens his practice of religion. See, e.g., id, 135 S. Ct. at 862

    (2015) (determining that where a prisoner shows the exercise of religion

    “grounded in a sincerely held religious belief,” enforced prohibition

    “substantially burdens his religious exercise”).

60. Under RLUIPA, a prison may not impose a substantial burden on a prisoner’s

    religious exercise unless doing so satisfies the Supreme Court’s “strict

    scrutiny” test; the challenged policy must be “the least restrictive means of

    furthering [a] compelling governmental interest.” 42 U.S.C. §2000cc-1(a).

61. The strict scrutiny standard is “exceptionally demanding.” Holt, 574 U.S. 352,

    353, quoting Burwell v. Hobby Lobby Stores, Inc., 573 U.S. at 728.

62. Defendants have not employed the least restrictive means to further a

    compelling interest. Defendants have the burden to prove this defense. See,

    Holt, 574 U.S. at 357, 362.

63. As a federal judge in this district recently noted, when making fact-findings

    relevant to a recent challenge to TDCJ’s execution policy excluding all

    religious advisors from the execution chamber, “Speculative hypotheticals

    without evidentiary support do not create an unmanageable security risk.”

    Gutierrez v. Saenz, supra, ECF Doc. 124 at *29.


                                        17
    Case 4:21-cv-02609 Document 12 Filed on 08/22/21 in TXSD Page 19 of 66




64. TDCJ’s amended policy, including as stated by Ms. Worman’s, General

     Counsel’s August 19, 2021 letter, places a substantial burden on Mr. Ramirez’s

     practice of a sincerely-held religious belief in the “spiritually charged final

     moments of life,” leading up to and including his execution, when religious

     observance and spiritual guidance are most critical. No compelling security

     interest justifies the burden on his religious exercise.

65. Accordingly, if the Court concludes that TDCJ’s revised policy does not violate

     the First Amendment, it should decide that the policy violates RLUIPA.

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff John Henry Ramirez prays that this Court provide

relief as follows:

      1.     A declaratory judgment that TDCJ’s amended policy, including as

stated by Ms. Worman’s, General Counsel’s August 19, 2021 letter, violates Mr.

Ramirez’s First Amendment rights under the Free Exercise Clause;

      2.     A declaratory judgment that TDCJ’s amended policy violates Mr.

Ramirez’s rights under RLUIPA; and

      3.     A permanent injunction prohibiting Defendants from executing Mr.

Ramirez until they can do so in a way that does not violate his rights.




                                          18
    Case 4:21-cv-02609 Document 12 Filed on 08/22/21 in TXSD Page 20 of 66




      4.     More specifically, such injunction must require the TDCJ to allow the

approved spiritual advisor to both lay his hands on Ramirez’s body and vocalize any

prayers or scriptures, during the execution.

                                                      Respectfully submitted,


                                                      /s/ Seth Kretzer
                                                      Seth Kretzer
                                                      TBN: 24043764
                                                      LAW OFFICE OF SETH KRETZER
                                                      9119 South Gessner, Suite 105
                                                      Houston, Texas 77074
                                                      Tel. (713) 775-3050
                                                      seth@kretzerfirm.com

                                 VERIFICATION

      I, Seth Kretzer, attorney for the Plaintiff in the above-titled action, state that

to the best of my knowledge and belief, the facts set forth in this Complaint are true.


      Dated: August 22, 2021.

                                               /s/ Seth Kretzer
                                               Seth Kretzer

                          CERTIFICATE OF SERVICE

      I certify that I served a true and correct copy of the above pleading to the

following on August 22, 2021 and all counsel of record by ECF:


      AAG Leah O’Leary
      Leah.OLeary@oag.texas.gov

                                          19
Case 4:21-cv-02609 Document 12 Filed on 08/22/21 in TXSD Page 21 of 66




  Jenna Schmidt
  Jenna.Schmidt@oag.texas.gov

  AAG Jennifer Morris
  Jennifer.Morris@oag.texas.gov

                                       /s/ Seth Kretzer
                                       Seth Kretzer




                                  20
Case 4:21-cv-02609 Document 12 Filed on 08/22/21 in TXSD Page 22 of 66




                              Exhibit 1
 Case4:21-cv-02609
Case  2:20-cv-00205 Document
                     Document12
                              1-1 Filed
                                   Filedonon08/22/21
                                             08/07/20ininTXSD
                                                          TXSD Page
                                                                Page231 of
                                                                        of 66
                                                                           9
 Case4:21-cv-02609
Case  2:20-cv-00205 Document
                     Document12
                              1-1 Filed
                                   Filedonon08/22/21
                                             08/07/20ininTXSD
                                                          TXSD Page
                                                                Page242 of
                                                                        of 66
                                                                           9
 Case4:21-cv-02609
Case  2:20-cv-00205 Document
                     Document12
                              1-1 Filed
                                   Filedonon08/22/21
                                             08/07/20ininTXSD
                                                          TXSD Page
                                                                Page253 of
                                                                        of 66
                                                                           9
 Case4:21-cv-02609
Case  2:20-cv-00205 Document
                     Document12
                              1-1 Filed
                                   Filedonon08/22/21
                                             08/07/20ininTXSD
                                                          TXSD Page
                                                                Page264 of
                                                                        of 66
                                                                           9
 Case4:21-cv-02609
Case  2:20-cv-00205 Document
                     Document12
                              1-1 Filed
                                   Filedonon08/22/21
                                             08/07/20ininTXSD
                                                          TXSD Page
                                                                Page275 of
                                                                        of 66
                                                                           9
 Case4:21-cv-02609
Case  2:20-cv-00205 Document
                     Document12
                              1-1 Filed
                                   Filedonon08/22/21
                                             08/07/20ininTXSD
                                                          TXSD Page
                                                                Page286 of
                                                                        of 66
                                                                           9
 Case4:21-cv-02609
Case  2:20-cv-00205 Document
                     Document12
                              1-1 Filed
                                   Filedonon08/22/21
                                             08/07/20ininTXSD
                                                          TXSD Page
                                                                Page297 of
                                                                        of 66
                                                                           9
 Case4:21-cv-02609
Case  2:20-cv-00205 Document
                     Document12
                              1-1 Filed
                                   Filedonon08/22/21
                                             08/07/20ininTXSD
                                                          TXSD Page
                                                                Page308 of
                                                                        of 66
                                                                           9
 Case4:21-cv-02609
Case  2:20-cv-00205 Document
                     Document12
                              1-1 Filed
                                   Filedonon08/22/21
                                             08/07/20ininTXSD
                                                          TXSD Page
                                                                Page319 of
                                                                        of 66
                                                                           9
Case 4:21-cv-02609 Document 12 Filed on 08/22/21 in TXSD Page 32 of 66




                              Exhibit 2
Case 4:21-cv-02609 Document 12 Filed on 08/22/21 in TXSD Page 33 of 66
Case 4:21-cv-02609 Document 12 Filed on 08/22/21 in TXSD Page 34 of 66




                              Tab 3
Case 4:21-cv-02609 Document 12 Filed on 08/22/21 in TXSD Page 35 of 66
Case 4:21-cv-02609 Document 12 Filed on 08/22/21 in TXSD Page 36 of 66




                              Exhibit 4
Case 4:21-cv-02609 Document 12 Filed on 08/22/21 in TXSD Page 37 of 66
Case 4:21-cv-02609 Document 12 Filed on 08/22/21 in TXSD Page 38 of 66
Case 4:21-cv-02609 Document 12 Filed on 08/22/21 in TXSD Page 39 of 66
Case 4:21-cv-02609 Document 12 Filed on 08/22/21 in TXSD Page 40 of 66
Case 4:21-cv-02609 Document 12 Filed on 08/22/21 in TXSD Page 41 of 66
Case 4:21-cv-02609 Document 12 Filed on 08/22/21 in TXSD Page 42 of 66
Case 4:21-cv-02609 Document 12 Filed on 08/22/21 in TXSD Page 43 of 66




                              Tab 5
       Case4:21-cv-02609
      Case  2:20-cv-00205 Document
                           Document12
                                    1 Filed on 08/07/20
                                               08/22/21 in TXSD Page 1
                                                                     44ofof17
                                                                            66




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                       CORPUS CHRISTI DIVISION

JOHN HENRY RAMIREZ,                                §
    Plaintiff,                                     §
                                                   §
vs.                                                §
                                                   §     No. 2:20-cv-205
BRYAN COLLIER, Executive Director,                 §
Texas Department of Criminal Justice,              §     This is a Capital Case.
Huntsville, Texas,                                 §
                                                   §     Mr. Ramirez is
LORIE DAVIS, Director, Texas Department            §     scheduled to be
of Criminal Justice, Correctional Institutions     §     executed on
Division, Huntsville, Texas,                       §     September 9, 2020.
                                                   §
BILLY LEWIS, Warden, Texas Department              §
of Criminal Justice, Huntsville, Unit,             §
Huntsville, Texas,                                 §
                                                   §
        Defendants.                                §

      RELATED CASE: Civil Action No. 2:12-CV-410; The Honorable Judge
                           v. Nelva Gonzalez Ramos

                 COMPLAINT PURSUANT TO 42 U.S.C. § 1983

Eric J. Allen                                      Seth Kretzer
ALLEN LAW OFFICES                                  LAW OFFICE OF SETH KRETZER
4200 Regent Street; Suite 200                      440 Louisiana; Suite 1440
Columbus, Ohio 43219                               Houston, Texas 77002
Tel. (614) 443-4840                                Tel. (713) 775-3050
eric@eallenlaw.com                                 seth@kretzerfirm.com


                Appointed Counsel for John Henry Ramirez, Plaintiff
     Case4:21-cv-02609
    Case  2:20-cv-00205 Document
                         Document12
                                  1 Filed on 08/07/20
                                             08/22/21 in TXSD Page 2
                                                                   45ofof17
                                                                          66




                                   INTRODUCTION

      1.     On September 9, 2020, Plaintiff John Henry Ramirez is scheduled to

be executed by lethal injection.

      2.     For approximately four years, Pastor Dana Moore has ministered to

Plaintiff Ramirez. Pastor Moore is an ordained Christian minister. He is the

minister at Second Baptist Church in Corpus Christi, Texas.

      3.     Plaintiff Ramirez wants Pastor Moore to be present in the execution

chamber before and during his execution and has submitted grievance forms to

posit this request.

      4.     According to its stated, recently amended policy regarding the

presence of spiritual advisors in the execution chamber, the Texas Department of

Criminal Justice (“TDCJ”) intends to deny Plaintiff Ramirez’s request to have a

chaplain present in the execution chamber at his execution. The execution violates

the Free Exercise and Establishment Clauses of the First Amendment to the United

States Constitution and substantially burdens the exercise of his religious beliefs

protected by the Religious Land Use and Institutionalized Persons Act of 2000

(“RLUIPA”), 42 U.S.C. § 2000cc et seq.

      5.     Plaintiff Ramirez respectfully asks this Court to provide preliminary

and permanent injunctive relief, barring TDCJ from executing Mr. Ramirez until

that execution comports with the First Amendment and RLUIPA.
                                          1
     Case4:21-cv-02609
    Case  2:20-cv-00205 Document
                         Document12
                                  1 Filed on 08/07/20
                                             08/22/21 in TXSD Page 3
                                                                   46ofof17
                                                                          66




                                  JURISDICTION

      6.     This Court has jurisdiction under 28 U.S.C. §§ 1331, 1343, 1651,

2201, and 2202, and under 42 U.S.C. § 1983.

                                       VENUE

      7.     Venue is proper under 28 U.S.C. § 1391 because Defendants Collier,

Davis, and Jones maintain offices in Huntsville, Texas.

      8.     Defendants are being sued in their official capacities.

      9.     Venue is also proper because Plaintiff Ramirez’s execution will occur

in Huntsville, Texas.

                                       PARTIES

      10.    Plaintiff John Henry Ramirez is incarcerated under a sentence of death

at the Polunsky Unit of TCDJ in Livingston, Texas. He is scheduled to be executed

on September 9, 2020.

      11.    Defendant Bryan Collier is the Executive Director of TDCJ. He is

being sued in his official capacity.

      12.    Defendant Lorie Davis is the Director of the Correctional Institutions

Division of TDCJ. She is being sued in her official capacity. Ms. Davis is the

individual the trial court ordered to carry out the execution.

      13.    Defendant Billy Lewis is the Senior Warden of the Huntsville Unit,

which is the unit where executions take place. He is being sued in his official


                                           2
    Case4:21-cv-02609
   Case  2:20-cv-00205 Document
                        Document12
                                 1 Filed on 08/07/20
                                            08/22/21 in TXSD Page 4
                                                                  47ofof17
                                                                         66




capacity. Because Mr. Lewis is the Warden of the Huntsville Unit, he supervises

executions in Texas.

                          PROCEDURAL HISTORY

      14.   Plaintiff Ramirez was indicted for capital murder, convicted, and

sentenced to death. The Texas Court of Criminal Appeals affirmed the conviction

and sentence on direct appeal. Ramirez v. State, No. AP-76,100 (Tex. Crim. App.,

March 16, 2011). A state writ was filed, a hearing was held, and the TCCA denied

relief. Ex parte Ramirez, No. WR-72,735-03 (Tex. Crim. App., October 10, 2012).

      15.   A federal writ was timely filed, and the district court denied relief and

a certificate of appealability. Ramirez v. Stephens, No. 2-12-CV-410 (S.D. Tex.,

June 10, 2015).

      16.   Plaintiff Ramirez filed a timely notice of appeal to the United States

Court of Appeals for the Fifth Circuit. That court denied Mr. Ramirez’s request for

a certificate of appealability on February 4, 2016. Mr. Ramirez then requested a

writ of certiorari from the Supreme Court on May 4, 2016. It denied that request on

October 3, 2016.

      17.   The State of Texas set an execution date on February 2, 2017.

      18.   On January 27, 2017, Plaintiff Ramirez moved to substitute counsel

and stay the execution date. This Court granted Mr. Ramirez’s motion on January

31, 2017. Mr. Ramirez requested counsel and was given a briefing schedule on


                                         3
     Case4:21-cv-02609
    Case  2:20-cv-00205 Document
                         Document12
                                  1 Filed on 08/07/20
                                             08/22/21 in TXSD Page 5
                                                                   48ofof17
                                                                          66




February 12, 2018. On August 20, 2018, Mr. Ramirez filed a motion for relief from

judgment in the United States District Court.

        19.   The District Court denied this motion on January 3, 2019. Plaintiff

Ramirez timely filed a notice of appeal to the Fifth Circuit. The Fifth Circuit

denied the request on June 26, 2019. Mr. Ramirez requested and was granted an

extension to file a petition for a writ of certiorari no later than October 24, 2019.

That request was granted. But the Court denied Mr. Ramirez’s request to grant

certiorari.

        20.   The State of Texas subsequently set an execution date of September 9,

2020.

                           FACTUAL BACKGROUND

        21.   On April 2, 2019, TDCJ adopted a revised execution procedure

prohibiting any religious or spiritual advisors from entering the execution chamber

at the time of the execution: “TDCJ Chaplains and Ministers/Spiritual Advisors

designated by the offender may observe the execution only from the witness

rooms.” Ex. 1 at 8.

        22.   The previous execution policy had allowed TDCJ-approved chaplains

in the execution chamber, consistent with longstanding tradition in Texas and

nationwide. The amendment appears to be in response to the Supreme Court’s

order staying an execution in Murphy v. Collier, 139 S. Ct. 1475 (2019). In


                                           4
     Case4:21-cv-02609
    Case  2:20-cv-00205 Document
                         Document12
                                  1 Filed on 08/07/20
                                             08/22/21 in TXSD Page 6
                                                                   49ofof17
                                                                          66




Murphy, the Supreme Court halted an execution after finding the TDCJ policy

discriminate by denomination. In response, TDCJ changed its stated policy, not to

approve spiritual advisors of all faiths but to bar all spiritual advisors.

      23.    Since approximately 2016, Plaintiff Ramirez has received religious

counseling and spiritual advice from his spiritual advisor, Pastor Dana Moore. Mr.

Ramirez wants Pastor Moore to be present at the time of his execution to pray with

him and provide spiritual comfort and guidance in his final moments. Pastor Moore

is willing to be in the execution chamber with Plaintiff Ramirez when he is

executed.

      24.    When Plaintiff Ramirez is executed, Pastor Moore will pray with him.

Pastor Moore need not touch Mr. Ramirez at any time in the execution chamber.

      25.    TDCJ previously cleared Pastor Moore to be in its execution chamber

when another condemned prisoner, Joseph Christopher Garcia, was executed in

December 2018.

      26.    Pastor Moore is willing to undergo additional security screening, if

necessary, in order to be present in the execution chamber.

      27.    On July 13, 2020, undersigned counsel contacted Kristen Worman,

General Counsel of TDCJ, through email. That email inquired about whether Ms.

Worman and TDCJ had made a decision regarding the presence of Plaintiff

Ramirez’s minister in the execution chamber. Ex. 2.


                                            5
    Case4:21-cv-02609
   Case  2:20-cv-00205 Document
                        Document12
                                 1 Filed on 08/07/20
                                            08/22/21 in TXSD Page 7
                                                                  50ofof17
                                                                         66




      28.    On July 31, 2020, undersigned counsel followed up on his previous

email. Through follow-up email, counsel informed Ms. Worman that Plaintiff

Ramirez requested the presence of his Christian chaplain, Pastor Dana Moore and

that Pastor Moore has ministered to Mr. Ramirez for approximately four years. The

email informed Ms. Worman that TDCJ previously allowed Pastor Moore to be

present in the death chamber for another condemned prisoner, Joseph Garcia.

Finally, counsel informed Ms. Worman that Pastor Moore is willing to undergo

additional security screening if necessary to enter the death chamber. Ex. 3.

      29.    At the time of filing, General Counsel Worman had not responded to

undersigned counsel’s emails.

      30.    Plaintiff Ramirez submitted a grievance to TDCJ on or about July 15,

2020. In the grievance, he requested that TDCJ allow Pastor Moore to be present in

the execution chamber. TDCJ had not processed the grievance at the time of filing.

It eventually should be returned to Plaintiff Ramirez with a response. Until then,

Mr. Ramirez has no copy to present as an exhibit. If TDCJ responds, Mr. Ramirez

can supplement this pleading.

      31.    Plaintiff Ramirez also submitted an I-60 Offender Request to Official

on or about August 7, 2020. He directed this request to the Warden of the Polunsky

Unit. In that form, Mr. Ramirez again requested the presence of Pastor Moore in




                                          6
     Case4:21-cv-02609
    Case  2:20-cv-00205 Document
                         Document12
                                  1 Filed on 08/07/20
                                             08/22/21 in TXSD Page 8
                                                                   51ofof17
                                                                          66




the execution chamber. The Warden has not responded to Mr. Ramirez’s request. If

he does, Mr. Ramirez can supplement this pleading.

                              CLAIMS FOR RELIEF

      32.    Plaintiff Ramirez re-alleges and incorporates by reference and the

allegations contained in the previous paragraphs of this Complaint.

     CLAIM ONE: FIRST AMENDMENT ESTABLISHMENT CLAUSE

      33.    The First Amendment to the United States Constitution commands

that “Congress shall make no law respecting an establishment of religion.” U.S.

Const., amend. I. This command also is binding on the states. See Cantwell v.

Connecticut, 310 U.S. 296, 303 (1940).

      34.    The Establishment Clause also forbids governmental entities from

passing laws that prefer one religion over another, and it also forbids them from

demonstrating hostility toward a religion. See Larson v. Valente, 456 U.S. 228, 246

(1982); Zorach v. Clauson, 343 U.S. 306, 313-15 (1952); Everson v. Bd. of Ed. of

Ewing Twp., 330 U.S. 1, 15 (1947) (“Neither a State nor the Federal Government .

. . can force nor influence a person to go to or to remain away from church against

his will or force him to profess a belief or disbelief in any religion.”)

      35.    TDCJ’s amended policy precluding chaplains and spiritual advisors

from the execution chamber violates the Establishment Clause, because the policy

gives preference to non-religion while inhibiting the practice of religion. See


                                           7
     Case4:21-cv-02609
    Case  2:20-cv-00205 Document
                         Document12
                                  1 Filed on 08/07/20
                                             08/22/21 in TXSD Page 9
                                                                   52ofof17
                                                                          66




Comm. for Public Ed. & Religious Liberty v. Nyquist, 413 U.S. 756. 788 (1973)

(noting that neutrality toward religion forbids the government from inhibiting

religion).

      36.    Laws or policies that are not neutral between religion and non-religion

are inherently suspect. See Larson, 456 U.S. at 246. These types of laws or policies

are upheld only if they survive strict scrutiny. And strict scrutiny requires the law

or policy to be narrowly tailored to achieve a compelling interest. Id. at 246-47.

      37.    In Murphy v. Collier, 139 S. Ct. 1475 (2019), the Supreme Court

stayed an execution under TDCJ’s previous execution policy. Under that policy,

TDCJ followed a procedure to approve chaplains to be present in the execution

chamber if they were not deemed a security threat. The Court stayed Murphy’s

execution, determining that the policy discriminated based on religious

denomination. Afterward, TDCJ did not create a policy that applied the same

clearance rules to all spiritual advisors. Instead, it chose to bar all spiritual advisors

from the execution chambers. Ex. 1 at 8.

      38.    This amended protocol denying all spiritual advisors favors non-

religious prisoners who do not want or require spiritual advisors present in the

chamber at their executions.

      39.    The Supreme Court previously has stayed an execution under TDCJ’s

current execution policy. In Gutierrez v. Saenz, 590 U.S. __ (2020), Gutierrez


                                            8
    Case4:21-cv-02609
    Case 2:20-cv-00205 Document
                       Document12
                                1 Filed
                                  Filedon
                                        on08/07/20
                                           08/22/21ininTXSD
                                                       TXSD Page
                                                            Page10
                                                                 53of
                                                                    of17
                                                                       66




attacked TDCJ policy of not allowing any spiritual advisors into the execution

chamber. He challenged that policy on First Amendment and RLUIPA grounds.

The Court stayed the execution “pending the disposition of his writ of certiorari”

and ordered the district court to promptly conduct fact finding on “whether serious

security problems” would result from allowing a spiritual advisor of the prisoner’s

choice in the execution chamber.

      40.    Plaintiff Ramirez raises the same challenge to the execution protocol

that Mr. Gutierrez did. Because the United States Supreme Court stayed Mr.

Gutierrez's execution and ordered the district court to conduct further fact-finding

about his challenge to the execution protocol, this Court must grant the injunctive

relief Plaintiff Ramirez seeks.

      41.    TDCJ’s intent to deny Mr. Ramirez access spiritual counseling during

the moments leading up to and including his execution cannot be justified by a

citation to security concerns. Any argument that security concerns justify such a

burden on Mr. Ramirez’s religious observance is belied by the fact that TDCJ has

previously allowed Mr. Ramirez’s spiritual advisor—Pastor Moore--to be in the

execution chamber during the execution of another prisoner, Joseph Garcia, in

December 2018. Furthermore, TDCJ cannot demonstrate that its current security

and screening protocols are inadequate, or that it could not address security

concerns with further screening measures, to which Pastor Moore has indicated he


                                          9
    Case4:21-cv-02609
    Case 2:20-cv-00205 Document
                       Document12
                                1 Filed
                                  Filedon
                                        on08/07/20
                                           08/22/21ininTXSD
                                                       TXSD Page
                                                            Page11
                                                                 54of
                                                                    of17
                                                                       66




is willing to submit.

 CLAIM TWO: FIRST AMENDMENT FREE EXERCISE OF RELIGION

      42.    The First Amendment also requires that “Congress shall make no law

. . . prohibiting the free exercise of” religion. U.S. Const., amend. I. Like the

Establishment Clause, the Free Exercise Clause is binding on the states. See

Cantwell, 310 U.S. at 303.

      43.    TDCJ’s policy burdens Plaintiff Ramirez’s free exercise of his

Christian faith in the moments just prior to and including his execution.

      44.    When a state hinders a prisoner’s ability to freely exercise his religion,

reviewing courts must determine whether the law or policy is neutral and generally

applicable. Church of the Lukumi Balbao Aye, Inc. v. Hialeah, 508 U.S. 520, 531

(1993). If it is neutral and generally applicable, it can have an “incidental effect of

burdening a particular religious practice.” Ibid. If it is not neutral and generally

applicable, it must show a “compelling governmental interest” that is “narrowly

tailored to advance that interest.” Ibid.

      45.    Here, TDCJ’s policy is not neutral. It is hostile toward religion,

favoring non-religious prisoners over religious prisoners. If Plaintiff Ramirez was

non-religious, TDCJ would grant his request to not have a religious advisor in the

execution chamber. And no compelling governmental interest justifies the

exclusion of Mr. Ramirez’s spiritual advisor from the execution chamber, as


                                            10
    Case4:21-cv-02609
    Case 2:20-cv-00205 Document
                       Document12
                                1 Filed
                                  Filedon
                                        on08/07/20
                                           08/22/21ininTXSD
                                                       TXSD Page
                                                            Page12
                                                                 55of
                                                                    of17
                                                                       66




demonstrated by the fact that TDCJ previously allowed Pastor Moore into the

chamber during Joseph Garcia’s execution.

      46.    Any argument that security concerns constitute a “compelling

governmental interest” necessitating the exclusion of Mr. Ramirez’s spiritual

advisor from the execution chamber withers when subjected to strict scrutiny, as

the Constitution requires. This is especially true in Plaintiff Ramirez’s case. Here

security concerns are less than compelling in light of the fact that in 2018, TDCJ

allowed Pastor Moore to be present the execution chamber during the execution of

Joseph Garcia’s execution. TDCJ also has previously allowed prison chaplains

who have served as spiritual advisors to be present in the chamber during

executions. See Murphy, 139 S. Ct. at 1475.

      47.    For these reasons, TDCJ’s amended policy it violates the First

Amendment’s Free Exercise Clause cannot survive strict scrutiny.

                            CLAIM THREE: RLUIPA

      48.    If this Court finds TDCJ’s policy does not violate Plaintiff Ramirez’s

First Amendment rights, it should rule that the policy violates RLUIPA.

      49.    Separate and apart from the First Amendment, the Religion Land Use

protects the rights of those who are incarcerated to worship as they please. does not

follow First Amendment caselaw. Instead of referring to the First Amendment, the

RLUIPA it defines the “exercise of religion” to include “any exercise of religion,


                                          11
    Case4:21-cv-02609
    Case 2:20-cv-00205 Document
                       Document12
                                1 Filed
                                  Filedon
                                        on08/07/20
                                           08/22/21ininTXSD
                                                       TXSD Page
                                                            Page13
                                                                 56of
                                                                    of17
                                                                       66




whether or not compelled by, or central to, a system of religious belief.” Burwell v.

Hobby Lobby Stores, 573 U.S. 682, 696 (quoting 42 U.S.C. § 2000cc-5(7)(A)).

      50.     Even if TDCJ’s amended policy does not violate the First

Amendment, it violates RLUIPA because it burdens Mr. Ramirez’s right to

religious worship in the final moments leading up to and including his execution.

Preventing Plaintiff Ramirez from religious worship with a chaplain at the end of

his life and including the moment of his death substantially burdens his practice of

religion. See, e.g., Holt v. Hobbs, 135 S. Ct. 853, 862 (2015) (determining that

where a prisoner shows the exercise of religion “grounded in a sincerely held

religious belief,” enforced prohibition “substantially burdens his religious

exercise”).

      51.     TDCJ has not employed the least restrictive means to further a

compelling interest. TDCJ has the burden to show this defense. See id. at 859. In

Gutierrez, the Supreme Court remanded for fact finding about the security issues

of allowing a spiritual advisor in the execution chamber. This directive requires

TDCJ to demonstrate that it has a “serious security problem” if the advisors are

present. Here, TDCJ has allowed Plaintiff Ramirez’s spiritual advisor into the

execution chamber recently. Because it did so, TDCJ cannot plausibly claim to

have such a compelling security interest when they remove a security-cleared

spiritual advisor in this manner. In either event, fact finding is occurring at the


                                           12
   Case4:21-cv-02609
   Case 2:20-cv-00205 Document
                      Document12
                               1 Filed
                                 Filedon
                                       on08/07/20
                                          08/22/21ininTXSD
                                                      TXSD Page
                                                           Page14
                                                                57of
                                                                   of17
                                                                      66




Supreme Court’s direction. This Court should stay Mr. Ramirez’s execution and

allow this fact finding to occur. Then it can factor Mr. Ramirez’s potentially

unique circumstances into its finding.

      52.    TDCJ’s amended policy places a substantial burden on Plaintiff

Ramirez’s practice of a sincerely held religious belief at the moment of his death,

when religious observance and spiritual guidance are most critical; therefore, it

violates his rights under the RLUIPA.




                                         13
    Case4:21-cv-02609
    Case 2:20-cv-00205 Document
                       Document12
                                1 Filed
                                  Filedon
                                        on08/07/20
                                           08/22/21ininTXSD
                                                       TXSD Page
                                                            Page15
                                                                 58of
                                                                    of17
                                                                       66




                              PRAYER FOR RELIEF

          WHEREFORE, Plaintiff John Henry Ramirez prays that this Court provide

relief as follows:

          1.   A declaratory judgment that TDCJ’s amended policy violates Mr.

Ramirez’s First Amendment rights under the Establishment Clause;

          2.   A declaratory judgment that TDCJ’s amended policy violates Mr.

Ramirez’s First Amendment rights under the Free Exercise Clause;

          3.   A declaratory judgment that TDCJ’s amended policy violates Mr.

Ramirez’s rights under RLUIPA; and

          4.   A preliminary and permanent injunction prohibiting Defendants from

executing Mr. Ramirez until they can do so in a way that does not violate his

rights.


                                              Respectfully submitted,

                                              /s/ Seth Kretzer
                                              ____________________________
                                              Seth Kretzer
                                              seth@kretzerfirm.com (email)
                                              440 Louisiana , Suite 1440
                                              (713) 775-3050 (Direct)
                                              (713) 929-2019 (Fax)


                                 VERIFICATION




                                         14
    Case4:21-cv-02609
    Case 2:20-cv-00205 Document
                       Document12
                                1 Filed
                                  Filedon
                                        on08/07/20
                                           08/22/21ininTXSD
                                                       TXSD Page
                                                            Page16
                                                                 59of
                                                                    of17
                                                                       66




        I, Seth Kretzer, attorney for the Plaintiff in the above-titled action, state that

to the best of my knowledge and belief, the facts set forth in this Complaint are

true.

        Executed on August 7, 2020.



                                                  /s/ Seth Kretzer
                                                  Seth Kretzer




                                             15
   Case4:21-cv-02609
   Case 2:20-cv-00205 Document
                      Document12
                               1 Filed
                                 Filedon
                                       on08/07/20
                                          08/22/21ininTXSD
                                                      TXSD Page
                                                           Page17
                                                                60of
                                                                   of17
                                                                      66




                         CERTIFICATE OF SERVICE

      I certify that I served a true and correct copy of the above pleading to the

following, via email, on August 7, 2020:


Jennifer Morris, Esq.
Criminal Appeals Division
Office of the Attorney General
P.O. Box 12548, Capitol Station
Austin, Texas 78711
Email: jennifer.morris@oag.texas.gov


                                                /s/ Seth Kretzer
                                                Seth Kretzer




                                           16
Case 4:21-cv-02609 Document 12 Filed on 08/22/21 in TXSD Page 61 of 66




                             Exhibit 6
      Case4:21-cv-02609
     Case  2:12-cv-00410 Document
                          Document12
                                   87 Filed
                                       Filedon
                                             on08/22/21
                                                08/12/20ininTXSD
                                                             TXSD Page
                                                                   Page62
                                                                        1 of 3
                                                                             66



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION

JOHN HENRY RAMIREZ,                                      *
                                                             Civil Action No. 2:12-CV-410
                      Petitioner,                        *
                                                             The Honorable Judge
        v.                                               *   Nelva Gonzalez Ramos

LORIE DAVIS, Director,                                   *
    Texas Department of Corrections,
    Correctional Institutions Division,                  *

                      Respondent.                        *

                               CAPITAL CASE
                          PENDING EXECUTION DATE:
                               September 9, 2020

                              ADVISORY TO THE COURT

       COMES NOW, Petitioner Ramirez, and files this Advisory concerning developments in

state court pertaining to his scheduled execution.

       On August 11, 2020, Ramirez’s counsel and AAG Morris reached agreement to 1) file an

agreed motion to withdraw execution date and recall death warrant in the 94th Judicial District of

Nueces County in exchange for 2) Ramirez filing a motion to non-suit without prejudice his

recently filed Section 1983 suit in this Court; 2:20-cv-00205 Ramirez v. Collier.

       The Agreed Motion is attached as exhibit 1; the proposed order is attached as Exhibit 2.

       Judge Galvan has set this agreed motion for hearing on Friday, August 14 at 10:00 a.m.

In the COVID paradigm, this hearing will be conducted on Zoom and it would not be practicable

to transport Ramirez. See Exhibit 3.
                                                     1
      Case4:21-cv-02609
     Case  2:12-cv-00410 Document
                          Document12
                                   87 Filed
                                       Filedon
                                             on08/22/21
                                                08/12/20ininTXSD
                                                             TXSD Page
                                                                   Page63
                                                                        2 of 3
                                                                             66



       A court-reporter has been requested along with immediate transcription.

       If the ruling is adverse, the undersigned will file mandamus with the Court of Criminal

Appeals (likely also to be filed Friday) and will submit a copy to this Court also by way of

Advisory.


                                                            Respectfully submitted,

                                                            /s/ Seth Kretzer
                                                            ____________________________
                                                            Seth Kretzer
                                                            seth@kretzerfirm.com
                                                            TBN: 24043764
                                                            440 Louisiana , Suite 1440
                                                            Ph: 713 775 3050
                                                            Fax: 713 929 2019




                                                  2
     Case4:21-cv-02609
    Case  2:12-cv-00410 Document
                         Document12
                                  87 Filed
                                      Filedon
                                            on08/22/21
                                               08/12/20ininTXSD
                                                            TXSD Page
                                                                  Page64
                                                                       3 of 3
                                                                            66




                               CERTIFICATE OF SERVICE

       I certify that I have served the foregoing document via the Court’s CM/ECF system on

Counsel for Respondent on this the 12th day of August 2020.


                                           /s/ Seth Kretzer

                                          Seth Kretzer
Case 4:21-cv-02609 Document 12 Filed on 08/22/21 in TXSD Page 65 of 66




                              Exhibit 7
Case 4:21-cv-02609 Document 12 Filed on 08/22/21 in TXSD Page 66 of 66
